Citation Nr: 1546821	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  94-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill). 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a September 1993 determination by the Department of Veterans Affairs (VA), Education Center in Atlanta, Georgia.  

The Board notes that this claim has been pending since 1993.  The Veteran was scheduled for a Board hearing at a VA regional office in September 1998, for which he failed to report.  Accordingly, the Veteran's request for a hearing is deemed to have to be withdrawn.  The Veteran's claim was transferred to the Board for appellate review in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces. See 38 U.S.C.A. § 3011(a) (1) (A) (i); 38 C.F.R. § 21.7042(a) (1)- (2). 

The Veteran, whose service occurred after June 30, 1985, did not serve at least two years of continuous active duty in the armed forces; he served only 22 months.  It is not in dispute that he failed to complete his full term of service.  

An individual who does not meet the above service requirements may be eligible for basic educational assistance when he/she is discharged or released from active duty for certain specified reasons, to include if the Veteran was discharged or released under 10 U.S.C.A. § 1173 for a "hardship discharge". 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5)(iii).   

The Veteran's DD 214 reflects that he was discharged for "Parenthood" in the narrative reason for separation (block 28 of the form), and also reflects that the separation authority was MILPERSMAN 3620200, which deals with "Parenthood" (block 25 of the form).  According to the Naval Military Personnel Manual (MILPERSMAN), part 3620200, there are several types of separation by reason of convenience of the  Government, to include one for "Parenthood" and another for "Hardship".  Discharges under that part are voluntary.  The procedures and guidelines for a discharge for Hardship are different than those for a discharge for Parenthood.  (See MILPERSMAN 3620210 and MILPERSMAN 3640200.)  A "Hardship" discharge would allow the Veteran to obtain Chapter 30 educational benefits, while a "Parenthood" discharge would not. 

However, the Veteran contends that he was discharged due to "Hardship".  He stated that he requested an early discharge because he was awarded full custody of his two minor children, and that he had no one who was able to look after his children until his term of duty was fulfilled.  A September 1992 final judgment of divorce with an attached agreement reflects that the Veteran was a fit and proper person to have legal custody of his two minor children.  

Based on the foregoing, the Board finds that the Veteran's military personnel records file may be useful in adjudicating the Veteran's claim and determining the reason for his discharge.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a complete copy of the Veteran's military personnel records and associate them with the claims file.

2.  Following completion of the above, readjudicate the issue of entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




